Citation Nr: 1811170	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for gastrointestinal issues, to include ulcerative colitis and Crohn's disease.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 






INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from September 2003 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming.

In May 2014, the Veteran requested a videoconference hearing before a Veteran's Law Judge (VLJ).  However, the Veteran failed to appear for his scheduled hearing.  


FINDING OF FACT

The Veteran's gastrointestinal issues, to include ulcerative colitis and Crohn's disease, are not formally diagnosed.


CONCLUSION OF LAW

Service connection for gastrointestinal issues, to include ulcerative colitis and Crohn's disease, is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In a January 2018 brief, the Veteran's representative asserted that a subsequent VA examination, directed for completion in March 2013 and discussed in the March 2014 statement of the case (SOC), is not present in the Veteran's electronic file.  However, this VA examination, dated April 2013, is included as an addendum underneath a March 2013 VA examination.  Therefore, the Veteran has not been prejudiced by this alleged deficiency.

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection can also established when there is evidence that a nonservice-connected disability is either proximately due to or the result of a service-connected disability; or, aggravated (increased in severity) beyond its natural progress by a service-connected disability. 38 U.S.C. § 3.310. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he developed gastrointestinal issues, specifically either ulcerative colitis or Crohn's disease, as a result of taking medication (Accutane) for a service-connected acne condition.  

The Veteran did take Accutane for his service-connected acne disability.  However, there is a question of the Veteran's current diagnosis, which is the first criteria for service-connection. Shedden, supra.

The Veteran has received treatment at VA for gastrointestinal complaints and the record contains medical treatment from between February 2010 and July 2012.  

In November 2011, a review of the Veteran's endoscopy revealed a working diagnosis of "Crohn's disease, status post Accutane Therapy...cecal ulcer seen on colonoscopy."  In April 2012, after further examination, the Veteran was given a diagnosis of "isolated small cecal ulcer, with possible Crohn's disease, but that his recent biopsy did not show Crohn's."  Further, the doctor noted that the Veteran had been under much psychosocial stress because he had invited a homeless family into his home.  In May 2012, the visit summary notes that the veteran was "put on meds for colitis," but that the ultimate diagnosis/impression, was "abdominal pain and loose stool? Crohn's, colitis, or effect of entamoeba hartmani."  There are no more records associated with gastrointestinal medical visits after May 2012.

While the VA doctor gives a diagnosis of either Crohn's or ulcerative colitis, the opinion is speculative because it is not a firm diagnosis and the results are inconsistent with testing. See Obert v. Brown, 5 Vet. App. 30, 33 (1995); Tirpak v. Derwinski, 2 Vet. App. 509, 611 (1992).  Therefore, this opinion is given little probative weight.

The Veteran was afforded a VA examination in connection with his claim in March 2013.  The VA examiner reviewed the above reports and determined that an opinion could not be made without speculating and deferred to a gastroenterologist.  

An addendum opinion was obtained in April 2013.  The VA examiner noted that the file was thoroughly reviewed.  The Board notes that the examiner had virtually the entire gastrointestinal medical file available for review.  The examiner noted that the diagnosis of Crohn's disease was not confirmed because the colonoscopy and small bowel study results were inconsistent with Crohn's disease.  While much of the examiner's opinion discusses the literature behind Accutane and Crohn's disease, ultimately, the examiner concluded that it is not proven that the Veteran actually has Crohn's disease.  

The Board gives the April 2013 addendum opinion great probative weight.  The examiner reviewed the medical record and notes that the Veteran's doctors' notes do not conclude a firm diagnosis and that the imaging itself is not conclusive for a firm diagnosis.  

Therefore, the first requirement for service connection, a current disability, is not established.  Shedden, supra; Brammer, supra.  Because the first element is not established and the Veteran asserts that these diagnoses are related to his military service, the remaining analysis for service connection is moot.  

Based on the foregoing, the Board finds that service connection is not warranted for gastrointestinal issues, to include ulcerative colitis and Crohn's disease.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.      


ORDER

Service connection for gastrointestinal issues, to include ulcerative colitis and Crohn's disease, is not established.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


